Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, recites the limitation "the pressure relief devise" in line 1, and 2.  There is insufficient antecedent basis for this limitation in the claim.  This is a mix of terminology and not defined in the independent claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12,14, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomasko (US Pub No 2013/0056085).

With respect to claim 1, Tomasko shows a bulged, forward-acting (see last line of paragraph 49,) rupture disc (20) comprising: a central bulged section (26) comprising a concavo-convex dome ; a flat, annular flange section (22) surrounding the central bulged section (26);  a transition region (23) that is intermediate to and interconnects the central bulged section (26) and the flange section (22); and a line of opening (339) that overlies the transition region, the line of opening comprising an area in which material making up the rupture disc (20) has been removed thereby weakening the rupture disc (20) such that when a pressure of a fluid acting upon a concave face of the dome reaches a predetermined threshold the rupture disc (20) tears along the line of opening (339) thereby providing an opening through the disc (20) that has a diameter (Dia –A) that is at least as large as an internal diameter of the flange section (22).  
With respect to claim 2, Tomasko shows wherein the line of opening (339) is C- shaped (339 is a line a weakness that follows the semi-spherical bulge, the path around the 339 is c-shaped after rupture).  (see also embodiment in fig. 9)
	With respect to claim 3, Tomasko shows wherein the rupture disc (20) further comprises a hinge section (the remaining section of material that did not burst makes the remaining flap hinged to the flange) about which the central bulged section pivots upon tearing of the rupture disc (20) along the line of opening (339), the hinge section being defined by a pair of end regions of the line of opening (339) in which no material making up the rupture disc (20) has been removed from the transition region.  
	With respect to claim 4, Tomasko shows wherein the dome is non-concentric (the hinge breaks the circle of the dome, meeting non-concentric).  

	With respect to claim 6, Tomasko shows a pressure device (fig. 1)(  g:  a bulged, forward-acting rupture disc (20) that is secured between an inlet ring (rings are disclosed in paragraph 6 ) and an outlet ring (rings disclosed in paragraph 4), the rupture disc (20) comprising- a central bulged section (26) comprising a concavo-convex dome (21); a flat, annular flange section (22) surrounding the central bulged section (21); a transition region (23) that is intermediate to and interconnects the central bulged section (26) and the flange section (22); and a line of opening (339) that overlies the transition region, wherein the line of opening (339) comprises an area in which material making up the rupture disc has been removed (see response to arguments below) the inlet ring configured to abut the side of the rupture disc (20) comprising a concave face of the dome (21), the outlet ring (disclosed) configured to abut the side of the rupture disc (20) comprising a convex face of the dome and having an internal diameter D (Dia-A), the rupture disc (20), when exposed to a fluid of a predetermined pressure acting against the concave face of the dome, tears along the line of opening (339) thereby providing an opening through the disc (20) that has a diameter that is at least as large as D (Dia-A). (see fig. 9) (Tomasko disclosed using rupture disk as forward or reverse acting paragraph 49)
	With respect to claim 7, Tomasko shows wherein the line of opening (339) is C-shaped (fig. 9).  

	With respect to claim 9, Tomasko shows wherein the line of opening (339) extends laterally across the transition region (23) and onto at least a portion of the flange section and/or the bulged central section (21).  
	With respect to claim 10, Tomasko shows  wherein the line of opening (339) comprises a stress intensity feature (the chamfer itself) that overlies the transition region (23) of the rupture disc (20) and is configured to focus stresses within the rupture disc (20) onto the line of opening.  (see paragraph 10 it discusses stress intensity features)
With respect to claim 11, Tomasko shows the stress intensity feature  (paragraph 10) comprises a chamfered or a fillet edge (both chamfer and score lines are disclosed in paragraph 10).  
	With respect to claim 12, Tomasko shows wherein the rupture disc (20) further comprises a hinge region (the remaining connection after burst see fig. 9) about which the central bulged section pivots upon tearing of the rupture disc (20) along the line of opening, the hinge section being defined by a pair of end regions (the ends of the tear fig. 9) of the line of opening (339) in which no material making up the rupture disc (20) has been removed from the transition region (the chamfer is removed not the rupture disc). 
With respect to claim 14, Tomasko shows wherein the line of opening has a diameter (dia-A) that is greater than D (the diameter of the torn center portion is inherently smaller in diameter then the surrounding portion, no overlap is shown).


    PNG
    media_image1.png
    4
    4
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    513
    297
    media_image2.png
    Greyscale




With respect to claim 23, Tomasko shows (fig. 6a) a bulged, forward-acting rupture disc comprising: a central bulged section (61) comprising a concavo-convex dome;
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomasko in view of Khamikar ((US Pub No 2012/0000548).
	Tomasko discloses the invention substantially as claimed.   
However Tomasko does not disclose the claimed attachment of the disk to the rings. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Khamikar in order to secure the rupture disk of Tomasko in between two rings.   The rings allow for universal replacement, blow out a rupture disk, replace as an entire unit with rings for attachment to a conduit. 
Allowable Subject Matter
Claim 13, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 05/10/21 have been fully considered but they are not persuasive. 
In response to applicant argument, to summarize the basic of applicant arguments is that a “chamfer (339) represents a thickened area”.  A Chamfer by definition is a thinned area, a corner that’s been cut off as shown in (fig. 3b).  In the 

    PNG
    media_image3.png
    293
    790
    media_image3.png
    Greyscale

To address application assertion that the chamfer of Tomasko is made by “ a rupture disk blank is bulged into a tool”  Tomasko (paragraph 71) discloses a “progressive die set” to make the features of the chamfer.  Examiner interpret the die set as a set of –cookie cutters—of varying diameters, as in a punch and die set.  These cutters are pressed into a blank to cut and remove material meeting applicants’ claim limitation of “a line of opening” further specifically defined in the claim as “an area in which material making up the rupture disc has been removed”.   Copied below is (part of paragraph 71) support that the chamfers are both thinner and made by removing material using a set of dies.  
“According to this method, a progressive die set may include one or more dies configured to, for example: place an indent into rupture disk material; form the rupture disk material into a dome or other appropriate shape; create a score transition area designed to improve the rupture disk's performance. For example, one or more dies may be configured to add a radius of transition selected to control the burst pressure of the rupture disk. As another example, one or more dies may be configured to provide a chamfer or a sharp corner at the transition area”
Further and separately, arguments based on how the product is made does not mean its patentable distinct, it has been held that method limitations (removing material) in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a .  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/SHAWN M BRADEN/Primary Examiner, Art Unit 3736